Name: Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 to textile products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/92 23 . 12 . 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 to textile products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Par ­ liament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD) the European Economic Community opened generalized tariff preferences , commencing in 1971 , with particular reference to finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences system would not be fully attained by the end of 1980, that it should consequently be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas the Community has therefore decided to apply generalized tariff preferences , in the context of the conclusions agreed in UNCTAD in accord ­ ance with the intention expressed in the said Com ­ mittee , in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date , thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise in the African , Caribbean and Pacific States (ACP States) as a result of the system's implementation ; Whereas , however, most of the preference-giving countries exclude textile products from preferential treatment ; whereas , under the Community scheme of generalized preferences , these products have always been covered by special arrangements pur ­ suant to which, for cotton textile and similar prod ­ ucts , the preferences were originally granted in the form of duty-free ceilings only to those beneficiaries under the generalized preferences scheme which were signatories to the Long-Term Arrangement regarding International Trade in Cotton Textiles (LTA) or which undertook vis-a-vis the Community commitments similar to those existing under that Arrangement ; Whereas , following the replacement of the Long ­ Term Arrangement by the Arrangement regarding International Trade in Textiles (MFA), the Com ­ munity has since 1980, in the case of products cov ­ ered by the MFA, reserved preferences in the form of duty-free ceilings, for products originating in those countries or territories which signed Bilateral Agreements , in the framework of the MFA, provid ­ ing for quantitative limitation of their exports of cer ­ tain textile products to the Community, or in those , countries which undertook similar commitments vis-a-vis the Community ; whereas, for these prod ­ ucts, it is therefore desirable that the Community should continue to apply the generalized tariff pre ­ ferences on the basis of the same principles until the expiry of the MFA and the Bilateral Agreements concluded with certain supplier countries ; whereas the said bilateral agreements are due to expire on 31 December 1982 and negotiations are taking place to renew them until 31 December 1986 ; whereas , in these circumstances, it is appropriate that preferen ­ tial treatment for MFA textiles should be accorded only to countries or territories which have accepted the renewal of their agreements with the Com ­ munity, or entered into similar commitments in re ­ spect of the Community, when this Regulation enters into force ; whereas it should be provided that (') OJ No C 274, 18 . 10 . 1982, p . 89 . (2 ) OJ No C 292, 8.11.1 982, p . 1 05 . ( 3 ) OJ No C 326, 13 . 12 . 1982, p . 4. 23 . 12 . 82 Official Journal of the European Communities No L 363/93 preoccupations and on the basis of the same princi ­ ples a new improvement can be effected for the 1983 preferential exercise in relation both to the vol ­ umes opened and to the simplification of the man ­ agement ; Whereas , in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should be granted, wherever this is possible , to the least-developed developing countries appearing on the list in Annex E ; countries and territories accepting the renewal of such agreements or giving such commitments after the date of adoption of this Regulation and before 1 January 1983 will be accorded preferential treat ­ ment as from 1 February 1983 in respect of the entire volume provided for in this Regulation ; whereas countries and territories which accept the renewal of the said agreements or enter into similar commitments between 1 January and 31 October 1983 will be accorded preferential treatment from the first day of the second month following the date of commitment, in respect of a volume calculated in proportion to the period of the year from the first day of the month following the date of the commit ­ ment until 31 December 1983 ; whereas in view of the special nature which trade in the products con ­ cerned may have, it would appear that the volumes of preferential imports should be determined in terms of tonnes, pieces, or pairs , as appropriate , by reference to the categories into which products are divided and to a uniform percentage, for each of the categories, of total imports into the Community in 1977 ; whereas, in order to ensure that each of the countries or territories referred to above has access to the preferential volumes, separate tariff ceilings for each beneficiary , whether or not allocated among the Member States , should be specified for each category of products ; Whereas the benefit of such preferential tariff treat ­ ment should be reserved for products originating in the countries or territories under consideration , the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of origin of goods 0); Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Interim Agreement between the European Economic Com ­ munity and the Socialist Federal Republic of Yugoslavia (2 ); whereas , consequently, Yugoslavia is included in the list of beneficiary countries within the framework of the Joint Declaration on Proto ­ col 1 and Articles 8 , 9 and 10 ; Whereas for products not covered by the MFA it would appear possible to grant the preferences to the countries or territories which are normally bene ­ ficiaries in the other industrial sectors ; Whereas , from 1 January 1981 , the Hellenic Republic has applied the Community scheme of generalized preferences , in accordance with Article 1 17 of the Act of Accession of 1979 ; Whereas , for jute and coir products, it was under ­ stood that the preferences would be granted only where special arrangements had been made with the exporting developing countries ; whereas these arrangements have hitherto concerned India and Sri Lanka for coir products, and India and Thailand for jute products ; whereas , it would appear desirable to extend the preferential advantage to the least ­ developed countries in respect of jute and coir ; Whereas , for the products covered by the MFA, it would seem appropriate to apply a certain uniform percentage to the data concerning total imports by the beneficiaries into the Community in 1977 , by category of products , in order that the zero-duty pre ­ ferential volume to which they are entitled may be determined ; Whereas, for the products not covered by the MFA, the objectives referred to above may be achieved by providing, in respect of each category of products , for tariff ceilings , whether or not allocated among the Member States (but with individual ceilings for each beneficiary), set at a level corresponding in general to 28 % of the total volume of imports into Whereas, in respect of textile products , taking account of the renewal of the MFA and the conclu ­ sion of Bilateral Agreements with certain supplier countries or territories , a substantial improvement in the arrangements was noted in 1980 ; whereas such substantial improvement was only made possible by ensuring that the improvement continued to be compatible with the situation in the Community sector concerned and by ensuring that a better bal ­ ance was achieved in the distribution of the advan ­ tages granted to the beneficiary countries or territo ­ ries ; whereas , whilst taking account of the same (&gt;) OJ No L 148,28 . 6 . 1968, p . 1 . (2 ) OJ No L 130, 27 . 5 . 1980, p . 92 . No L 363/94 Official Journal of the European Communities 23 . 12 . 82 the Community in 1980 of the category of products in question from all beneficiaries ; trend of textile imports into the Community in recent years, the percentages for the Member States ' initial shares of the Community ceilings are as follows for the year under consideration : Benelux 10% Denmark 3% Germany 28% Greece 2% France 18% Ireland 1 % Italy 15% United Kingdom 23 % Whereas, consequently , for 1983 the Community should open :  in respect of each of the categories of products covered by the MFA which are listed in Annexes A, separate Community tariff ceilings for each beneficiary, whether or not allocated among the Member States, at a zero rate of duty within the limits of the quantities specified for each of the countries or territories of origin in columns 6 or 7 of the said Annex,  in respect of each of the categories of products not covered by the MFA, originating in the countries and territories listed in Annex D, Community tariff ceilings at a zero rate of duty, whether or not allocated among the Member States, but with separate ceilings for each bene ­ ficiary, within the limits of the quantities speci ­ fied in columns 6 or 7 of Annex B,  without affecting the Community nature of the ceilings , it appears possible to provide at this stage for a utilization scheme based on a single allocation among the Member States ; whereas, at the present juncture, it appears feasible that such allocation could , in general , be made according to the percentages set out in the table above ; whereas , within the framework of the national shares , the levying of normal customs duties is reintroduced as soon as possible when the level of each share is reached,  in respect of the manufactured jute and coir products listed in Annex C, a total suspension of customs duties for the beneficiary countries specified in column 3 against each of the cate ­ gories of products shown in column 2 ;  the method of administration of the ceilings must make provision for the immediate rein ­ troduction of the levying of customs duties as soon as the said ceilings are reached at Com ­ munity level ; Whereas , as regards the Community tariff ceilings allocated among the Member States :  it is necessary to guarantee to all importers equal and continuous access to the abovemen ­ tioned ceilings and uninterrupted application of the rates laid down for those ceilings to all imports of the products concerned into all Member States until the ceilings have been used up, Whereas, as regards the Community tariff ceilings which are not allocated among the Member States the objectives sought may be achieved by applying a method of administration based on the charging, at Community level , of imports of the products in question against the ceilings as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties as soon as the said ceilings are reached at Com ­ munity level ;  having regard to the abovementioned principles, it would appear that the Community nature of the ceilings can be respected by allocating them among the Member States ,  the actual charges against the ceilings may relate only to goods which are entered for free circulation and are accompanied by a certificate of origin , Whereas the methods of administration for the products listed in Annexes A and B call for close and particularly rapid cooperation between Member States and the Commission, which must, in parti ­ cular, be able to keep under observation the extent to which charges are made against the ceilings , whether or not allocated, and inform Member States thereof; whereas such cooperation should be parti ­ cularly close in view of the need for the Commission to be able to take appropriate measures to reintro ­ duce customs duties when any of the ceilings is  it would be advisable at this stage to adopt a fixed scale for allocating the ceilings concerned among the Member States ; whereas , using as a basis general economic criteria relating to exter ­ nal trade in textiles , and in particular to the reached : 23 . 12 . 82 Official Journal of the European Communities No L 363/95 Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION :  listed in Annex D, as regards the products listed in Annex B,  listed in column 3 of Annex C against each of the categories of products specified in column 2. 3 . Those imports already enjoying exemption from customs duties under other preferential tariff arrangements granted by the Community shall not be charged against the tariff ceilings referred to in paragraph 1 . Preferential entry as provided for in this Regulation shall be subject to conformity with the concept of 'originating products ', as determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . How ­ ever, the Community preference arrangements applicable in respect of Yugoslavia shall derive exclusively from the provisions of the Interim Agreement between the Community and Yugosla ­ via . 4 . With regard to carpets, carpeting and rugs of wool or fine animal hair falling within heading No 58.01 of the Common Customs Tariff, the certi ­ ficates of origin for these products shall state the number of knots per metre of warp . 5 . The ceilings shall be administered in accordance with the following provisions . Article 1 1 . From 1 January to 31 December 1983 , the Com ­ mon Customs Tariff duties shall be :  totally suspended in respect of the jute and coir products listed in Annex C,  totally suspended within the framework of Community tariff ceilings , whether or not allo ­ cated among the Member States , in respect of the products listed in Annexes A and B. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 1 1 7 of the Act of Accession of 1979 . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories : SECTION I  listed in Annex E, Provisions concerning the administration of the Community tariff ceilings not allocated among Member States Article 2 1 . Subject to Articles 3 and 4, preferential tariff treatment shall be accorded, for each category of products subjected in Annexes A and B to indivi ­ dual ceilings not allocated among the Member States and within the limits of the quantities speci ­ fied in column 7 of Annexes A and B respectively , to certain or each of the countries or territories of origin listed in column 5 of those Annexes .  specified individually in columns 5 of Annex A, provided that by the date of entry into force of this Regulation such countries or territories have accepted with the Community the renewal of a Bilateral Agreement on trade in MFA textile products or entered into similar commitments vis-a-vis the Community . Countries or territories which accept the renewal of such agreements or enter into such commitments after the date of adoption of this Regulation and before 1 Janu ­ ary 1983 shall be accorded the benefit of the arrangements laid down in paragraph 1 from 1 February 1983 in respect of the entire volume provided for in this Regulation . Countries or territories which accept the renewal of the said agreements or enter into similar commitments between 1 January and 31 October 1983 shall be accorded the benefit of the arrangements laid down in paragraph 1 from the first day of the second month following the date of commit ­ ment, in respect of a volume calculated in pro ­ portion to the period from the first day of the month following the date of the commitment until 31 December 1983 , Article 3 As soon as the individual ceilings determined in accordance with Article 2 are reached at the Com ­ munity level , the levying of customs duties on imports of the products in question originating in No L 363/96 Official Journal of the European Communities 23 . 12 . 82 Article 7each of the countries or territories concerned may at any time be reintroduced until the end of the period referred to in Article 1(1 ). Member States shall take all measures necessary to ensure that importers of the products concerned have free access to the shares allocated to them . Article 4 Article 8The Commission shall reintroduce, by means of a Regulation, the levying of customs duties in respect of any one of the countries and territories referred to in Article 1 (2), under the conditions laid down in Article 3 . SECTION II The Commission shall take all necessary measures to ensure that the Community tariff ceilings allo ­ cated among the Member States are observed . When the charges , at Community level , of products origin ­ ating in each of the countries or territories listed in column 5 of Annexes A or B against any of these ceilings reach the corresponding amount specified in column 6 of the abovementioned Annexes , the Commission shall immediately notify the Member States of the date on which, as a result of this fact, the normal tariff is to be reintroduced in respect of the country or territory or the countries or territories in question . This notification shall be published in the Official Journal of the European Communities . Provisions concerning the administration of the Community tariff ceilings allocated among Member States Article 5 The total suspension of customs duties within the framework of the Community tariff ceilings allo ­ cated among the Member States , referred to in Article 1 ( 1 ), concerns the categories of products in Annexes A and B, for each of which the volume of the ceiling is specified individually in column 6 of those Annexes with regard to certain beneficiary countries or territories of origin listed in column 5 of the same Annexes . SECTION III . General provisions Article 9 The provisions concerning reintroduction of the levying of normal customs duties shall not apply to the countries listed in Annex E.Article 6 1 . The individual Community tariff ceilings referred to in Article 5 shall be allocated in accord ­ ance with the following scale : Article 10 Benelux 1 0 % Denmark 3 % Germany 28 % Greece 2 % France 18% Ireland 1 % Italy 1 5 % United Kingdom 23 % 1 . Imports of the products in question shall be charged against the national shares and the Com ­ munity ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (3 ). 2 . Goods may be charged against a ceiling or admitted under a national share only if the certifi ­ cate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced . 3 . The extent to which the ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . 4. Any amendment to the list of beneficiaries , in particular by the addition of new countries or terri ­ 2 . Each Member State shall determine its own share by applying the appropriate percentage to the volumes indicated in column 6 of Annexes A and B, rounding up the result to the next higher unit (kilo ­ gram, piece or pair) if necessary . 3 . Without prejudice to the provisions of Article 8 , within the framework of the national shares , the levying of normal customs duties shall be reintro ­ duced as soon as possible when the level of each share is reached . 23 . 12 . 82 Official Journal of the European Communities No L 363/97 tories , may entail a corresponding adjustment to the volume of the Community ceilings or maximum amounts . the same conditions , the list of charges effected during the previous months . At the Commission's request, when the level of 75 % of the non-allocated ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . Article 11 Article 12 The Member States and the Commission shall coop ­ erate closely to ensure compliance with this Regula ­ tion . 1 . Every three months , the Member States shall forward to the Statistical Office of the European Communities the information relating to imports under this Regulation, in accordance with the provi ­ sions of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE). 2 . However, in the case of products subject to allo ­ cated ceilings , the Member States shall , by the 1 1 th day of each month at the latest, forward to the Commission the list of charges effected during the previous month . In the case of products subject to non-allocated ceilings , the Member States shall for ­ ward to the Commission , at its request and under Article 13 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1982 . For the Council The President U. ELLEMANN-JENSEN 23 . 12 . 82No L 363/98 Official Journal of the European Communities ANNEX A List of MFA textile products subject to Community tariff ceilings allocated or not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) GROUP I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 (3 ) (4) (5 ) (6 (7) 0013 ex 1 ex 55.05 Cotton yarn not put up for retail sale 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 48 ; 51 ; 53 ; 55 ; 57 ; 81 ; 83 ; 85 ; 87 10-2 10-2 10-2 10-2 10-2 71-4 82-7 104 - 1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 11 112-2 14-3 19-4 214-2 27-6 U Philippines Singapore Sri Lanka Thailand Uruguay 11 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated. 23 . 12 . 82 Official Journal of the European Communities No L 363/99 Individual tariff ceilings Code Cate ­ gory CCT heading ¢ No N1MEXE code Description Beneficiary countries or territories / Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (D (2) (3 ) (4) (5 ) (6) (7) 0014 la) ex 55.05 55.05-33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 Cotton yarn not put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14-3 70-4 10-2 10-2 12-3 1 727-9 14-3 3 387-9 2 079-8 2140 730-4 1 304-6 1 052-7 13 13 13 13 13 13 13 13 13 0023 ex 2 ex 55.09 55.09-03 ; 04 ; 05 ; 10 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 32 ; 34 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 75 ; 76 ; 77 ; 78 ; 79 ; 80 ; 81 ; 82 Other woven fabrics of cot ­ ton : Woven fabrics of cot ­ ton , other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics :  Unbleached or bleached China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 245-9 895-6 238-7 12-3 31-7 109-2 758-9 371-3 11 017-1 1 276-1 191-8 9 335-1 824-2 44-9 205-1 2 536-8 15 15 15 15 15 15 No L 363/ 100 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States (in tonnes) 0 ) (2) (3) (4) (5) (6) (7 ) 0024 2 a) ex 55.09 55.09-06 ; 07 ; 08 ; 09 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 73 ; 83 ; 84 ; 85 ; 87 ; 88 ; 89 ; 90 ; 91 ; 92 ; 93 ; 98 ; 99  Other than un ­ bleached or bleached China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 12-3 12-3 47 12-3 24-5 37-8 151 390-7 42-9 742-6 107-1 620-2 87-8 29-6 95-9 47 595-7 15 15 15 15 15 0033 ex 3 ex 56.07 A 56.07-04 ; 10 ; 20 ; 30 ; 39 ; 45 Woven fabrics of man ­ made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of syn ­ thetic fibres (discontin ­ uous or waste) other than narrow woven fabrics, pile fabrics ( in ­ cluding terry fabrics) and chenille fabrics :  Unbleached or bleached China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4-1 189-8 109-2 4-1 4 · 1 11-3 1 242-4 50 1 789-1 5 5 5 5 5 5 5 5 5 5 5 5 5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 101 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (D (2) (3 ) (4) (5 ) (6) (7 ) 0034 3 a) ex 56.07 A 56.07-01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ; 49  Other than un ­ bleached or bleached China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand ( Uruguay 3-1 5-1 43-9 3-1 3-1 13-3 6-2 5-1 355 11-3 237-7 5 5 5 5 5 5 5 5 5 5 5 - Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) (D ( 2) ( 3) (4) ( 5 ) (6) (7) 0040 4 ex 60.04 A 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , light ­ weight fine knit roll , polo or turtle neck jum ­ pers and pullovers, un ­ dervests and the like, knitted or crocheted, not elastic or rubber ­ ized , other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle neck jumpers and pullovers, of regenerat ­ ed textile fibres, other than babies' garments China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 19-9 911-9 343-8 2 598 106-1 403 106-1 4091-3 1 031-3 3 880-1 383-6 3 232-4 1 183-2 79-6 991-5 25 25 25 25 25 25 25 No L 363/ 102 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) 1 (2) 3 4 ( 5 ) (6 ( 7 ) 0050 5 ex 60.05 A Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip ­ overs, waistcoats , twin ­ sets , cardigans, bed ­ jackets and jumpers, knitted or crocheted, not elastic or rubber ­ ized, of wool , of cotton or of man-made textile fibres 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 China 18-5 South Korea 2 509-2 Hong Kong 8181 Macao 2 929-5 Romania 147-9 Argentina 78-6 Bolivia 58-4 Brazil, 27-6 Colombia  Ecuador  Guatemala  India 434-6 Indonesia  Malaysia 429-5 Mexico 102 Pakistan 184-7 Peru 180-6 Philippines 2 167-5 Singapore 1 048-6 Sri Lanka  Thailand 1 053-7 Uruguay 41-9 23 23 23 23 23 0060 6 ex 61.01 B Men's and boys' outer gar ­ ments : ex 61.02 B Women's , girls ' and in ­ fants ' outer garments : B. Other : 1661.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 16 16 Men's and boys' woven breeches, shorts and trousers (including slacks); women's , girls ' and infants ' woven trousers and slacks, of wool , of cotton or of man-made textile fibres China 37-8 South Korea 245-9 Hong Kong 859-9 Macao 2411-3 Romania 33-7 Argentina 39-8 Bolivia  Brazil 154-1 Colombia 208-1 Ecuador  Guatemala  India 139-8 Indonesia 47 Malaysia 718-1 Mexico 886-4 Pakistan 2-5 Peru  Philippines 1 312-8 Singapore 758-9 Sri Lanka 66-3 Thailand 456 Uruguay 66-3 16 23 . 12 . 82 Official Journal of the European Communities No L 363/ 103 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) 2) 3) 4 5 (6) (7 ) 0070 7 ex 60.05 A II 6-2 452-9 390-7 1 036-4 22-5 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : 7 7 II . Other : 7-4 ex 61.02 B China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Women's , girls ' and in ­ fants ' outer garments : 7 7 7 B. Other : 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 7 Blouses and shirt ­ blouses, knitted, cro ­ cheted (not elastic or rubberized), or woven , for women, girls and in ­ fants , of wool , of cot ­ ton or of man-made textile fibres 6419-9 39-8 266-3 803-8 928-2 397-5 271-4 560 7 Philippines Singapore Sri Lanka Thailand Uruguay 7 0080 8 61.03 A 56 - 1 3 490-5 1 107-8 2 496 . 164-3 61.03-11 ; 15 ; 19 Men's and boys' under gar ­ ments, including collars , shirt fronts and cuffs : Men's and boys' shirts woven , of wool , of cot ­ ton or of man-made textile fibres 47 23 23 23 23 23 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 6 480-1 169-4 1 140-4 474-3 469-2 783-4 380-5 305 23 23 23 Philippines Singapore Sri Lanka Thailand Uruguay No L 363/ 104 Official Journal of the European Communities 23 . 12 . 82 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2) (3 ) (4) ( 5 ) (6) (7) 0090 9 55.08 ex 62.02 B 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Woven cotton terry fa ­ brics ; toilet and kitchen linen of woven cotton terry fabrics China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 19-4 42-9 16-4 16-4 16-4 235 792 247 67 17 17 17 17 17 17 17 17 17 17 17 17 17 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pairs ) Not allocated among Member States (in 1 000 pairs ) d ) (2) (3 ) (4) (5) (6) (7) 0100 10 60.02 A 60.02-40 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves , mittens and mitts , knitted or cro ­ cheted, not elastic or rubberized , impregnat ­ ed or coated with artifi ­ cial plastic materials China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 22 217-2 465-2 62-3 22 108 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 23 . 12 . 82 No L 363/ 105Official Journal of the European Communities Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pairs) Not allocated among Member States (in 1 000 pairs) (D (2) (3 ) (4) ( 5 ) (6) (7 ) 0110 11 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or cro ­ cheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 53 778-3 878-3 53 53 105 474 1 554 2 977 738 53 53 53 53 53 53 53 53 53 53 53 53 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pairs) Not allocated among Member States ( in 1 000 pairs ) ( 1 ) (2 ) (3 ) (4) (5 ) (6) (7 ) 0120 12 ex 60.03 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, understockings , socks , ankle-socks , sock ­ ettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres China South Korea Hong Kong Macao Romania Argentina ' Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 124 7 064-6 149 124 421-3 153 940 915 457 130 130 130 130 130 130 130 130 130 130 130 130 130 No L 363/ 106 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) (D (2) (3 ) (4) (5 ) (6 ) (7 ) 0130 13 ex 60.04 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys ' under ­ pants and briefs , wom ­ en's , girls ' and infants ' (other than babies ') knickers and briefs , knitted or crocheted , not elastic or rubber ­ ized, of cotton or syn ­ thetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 86-7 104 · 1 815 1 404-6 138-8 121-4 104-1 190-8 104 - 1 91 91 91 91 91 91 91 91 91 91 91 91 91 0141 14 A 61.01 AI 61.01-01 Men's and boys ' outer gar ­ ments : Men's and boys' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-1 7-2 8-2 1-1 1-1 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 23 . 12 . 82 Official Journal of the European Communities No L 363/ 107 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in I 000 pieces) Not allocated among Member States (in 1 000 pieces) (D (2) (3 ) (4) (5 ) (6) (7) 0145 14 B ex 61.01 B 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys ' outer gar ­ ments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes , other than those of category 1 4 A, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 3-7 108-2 8-2 3-7 4-1 22 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 0151 15 A ex 61.02 B 61.02-05 Women's , girls ' and in ­ fants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' coats of impreg ­ nated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-2 2-1 2-1 1-2 3-1 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 No L 363/ 108 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) (D (2) (3 ) (4) (5 ) (6) (7) 0155 15 B ex 61.02 B 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's , girls ' and in ­ fants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' woven overcoats, raincoats and other coats , cloaks and capes ; jackets and bla ­ zers, other than gar ­ ments of category 1 5 A, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4-3 157-1 28-6 4-3 17-4 13 157 211 5 5 5 5 5 5 5 5 5 5 5 5 5 5 0160 16 ex 61.01 B 61.01-51 ; 54 ; 57 Men's and boys ' outer gar ­ ments : Men's and boys' woven suits (including coordi ­ nate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4-9 50 19-4 95-9 28-6 8-5 27 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 109 Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2) (3 ) (4) (5 ) (6) (7 ) 0170 17 ex 61.01 B 61.01-34 ; 36 ; 37 Men's and boys ' outer gar ­ ments : Men's and boys ' woven jackets (excluding wais ­ ter jackets) and blazers , of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 7-3 94-9 44-9 98 16-4 12 96 41 12 8 8 8 8 8 8 8 8 8 8 8 8 8 Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes ) (D (2 ) ( 3 ) (4) ( 5 ) (6 ) (7 ) 0180 18 ex 61.03 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under gar ­ ments, including collars , shirt fronts and cuffs : . Men's and boys ' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala « India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 5-1 51 41 -9 428-5 4-1 6-5 28 10-5 15 6-5 5 5 5 5 5 5 5 5 5 5 5 5 No L 363/ 1 10 Official Journal of the European Communities 23 . 12 . 82 Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) (D (2) (3 ) (4) (5 ) (6) (7 ) 0190 19 and 89 61.05 61.05-20 ; 30 ; 99 Handkerchiefs China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 424-3 2 039 778-3 8 134-5 173-4 398 7 353 2 640 272 215 183 183 183 183 183 183 183 183 183 183 183 183 Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among ' Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2 ) ( 3 ) (4) ( 5 ) (6) ( 7 ) 0200 20 ex 62.02 B 62.02-12 ; 13 ; 19 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Bed linen , woven China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 13-3 13-3 13-3 22-5 13-3 18 110 1 470 93 59 14 14 14 14 14 14 14 14 14 14 14 14 23 . 12 . 82 Official Journal of the European Communities No L 363/ 1 11 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEoode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) 1 ) (2 ) (3 4) (5 ) 6 (7 ) 02 0 21 Men's and boys ' outer gar ­ ments : ex 61.01 B ex 61.02 B 23-5 1 839-1 182-6 91-8 23-5 Women 's , girls and in ­ fants ' outer garments : B. Other : 61.01-29 ; 31 ; 32 61.02-25:26:28 Parkas ; anoraks , wind ­ cheaters , waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 25 25 25 25 25 25 63-3 25 25 25 25 25 32-7 37-8 56 - 1 Philippines Singapore Sri Lanka Thailand Uruguay 25 25 individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) (6 ) ¢ ( 7 ) 0220 22 56.05 A Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : 25-5 495-8 25-5 25-5 25-5A. Of synthetic textilefibres : 27 27Yarn of discontinuous or waste synthetic fibres, not put up for re ­ tail sale 51 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 27 27 27 27 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 226 1 078 27 86 27 27 307 27 249 27 No L 363/ 1 12 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes ) ( 1 ) (2) ( 3 ) (4) (5 ) (6) ( 7 ) 0230 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 33-7 13-3 13-3 13-3 13-3 20 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States (in t 000 pieces) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 0240 24 ex 60.04 -B 60.04-47 ; 73 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyja ­ mas, knitted or crochet ­ ed, of cotton or of syn ­ thetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 5-8 125-5 17-4 174-5 8-2 6-5 8-5 6-5 6-5 41 252 12 6 6 6 6 6 6 6 6 6 6 . 23 . 12 . 82 Official Journal of the European Communities No L 363/ 1 13 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) (D (2 ) ( 3 ) (4) v ( 5 ) (6) (7 ) 0250 25 ex 60.04 B 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's , girls ' and in ­ fants ' (other than babies') knitted or cro ­ cheted pyjamas and night dresses, of cotton or synthetic fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 8-8 61 - 2 61 2 158-1 8-8 31 41 41 22 256 18 41 9 9 9 9 9 9 9 9 9 9 0260 26 ex 60.05 A II ex 61.02 B 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women's, girls ' and in ­ fants ' outer garments : B. Other : Women's , girls' and in ­ fants ' (other than ba ­ bies') woven and knit ­ ted or crocheted dress ­ es, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 69-6 142-8 129-6 111-2 69-6 2 178-8 111-2 111-2 145-9 272-4 111-2 158-1 73 73 73 73 73 73 73 73 73 73 No L 363/ 1 14 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( i ) (2 ) (3 ) (4) (5 ) (6 ) (7 ) 0270 27 ex 60.05 A II ex 61.02 B 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women's, girls ' and in ­ fants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' (other than babies ') woven and knitted or crocheted skirts , including divid ­ ed skirts China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 13-3 82-7 71-4 296-9 18-4 812 32 112 90 49 49 19 14 14 14 14 14 14 14 14 14 14 0280 28 ex 60.05 A II 60.05-61 ; 62 ; 64 Outer garments and other articles , knitted or crochet ­ ed, not elastic or rubber ­ ized : · A. Outer garments and clothing accessories : II . Other : Knitted or crochet ­ ed trousers (except shorts) other than babies ' · China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-7 8-2 11-3 1-7 1-7 5-5 25 2 2 2 · 2 2 2 2 2 2 2 2 2 2 2 2 23 . 12 . 82 Official Journal of the European Communities No L 363/ 1 15 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) ( 3 ) (4) 5 (6 ) (7 ) 0290 29 ex 61.02 B Women's , girls ' and in ­ fants ' outer garments : B. Other : 44 34-7 25-5 51 3-161.02-42:43:44 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru  2 2 2 2 2 2 Women's , girls ' and in ­ fants ' (other than babies ') woven suits and costumes (includ ­ ing coordinate suits consisting of two or three pieces which are ordered, packed, con ­ signed and normally sold together), of wool, of cotton or of man ­ made textile fibres ex ­ cluding ski suits 66 2 2 2 2 2 2Philippines Singapore Sri Lanka Thailand Uruguay 2 2 2 2 0301 61.04 B I30 A 61.04-11 ; 13 ; 18 8-2 175-5 73-5 865 8-2 29 Women's , girls and in ­ fants ' under garments : Women's , girls ' and in ­ fants ' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 9 9 9 9 9 38 13 9 9 9 9 301 25 13 13 Philippines Singapore Sri Lanka Thailand Uruguay 9 No L 363/ 1 16 Official Journal of the European Communities 23 . 12 . 82 Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D ( 2 ) (3 ) (4) ( 5 ) (6) (7 ) 0305 30 B 61.04 B II 61.04-91 ; 93 ; 98 Women's , girls ' and in ­ fants ' under garments : Women's girls ' and in ­ fants ' (other than ba ­ bies') woven under gar ­ ments, other than pyja ­ mas and night dresses, . of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2-1 5-1 M 20-4 3-1 14 98 4-5 8-5 2-5 12 16 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 ¢ Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) d ) (2 ) (3 ) (4) ( 5 ) (6) (7) 0310 31 61.09 D 61.09-50 Corsets , corset-belts , sus ­ pender-belts, brassiÃ ¨res , braces, suspenders, garters and the like (including such articles of knitted or cro ­ cheted fabric), whether or not elastic : BrassiÃ ¨res , woven , knit ­ ted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 37-2 334-6 204 37-2 37-2 58 3 026 190 39 39 39 39 39 39 39 39 39 39 39 39 39 39 23 . 12 . 82 Official Journal of the European Communities No L 363/ 1 17 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes ) (1 (2 ) 3 ) 4) 5 (6) ( 7 ) 0323 ex 32 ex 58.04 14 3 14-3 14-3 14-3 14-3 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow wov ­ en fabrics), of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 58.04-07 ; 11 ; 15 ; 18 ; 71 ; 75 ; 77 ; 78 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 Philippines Singapore Sri Lanka Thailand Uruguay 0324 ex 58.0432 a) 13-3 65-3 13-3 13-3 13-3 14 14 14 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05 : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow wov ­ en fabrics), of wool, of cotton or of man-made textile fibres 58.04-41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India » Indonesia Malaysia Mexico Pakistan Peru l 5 14 14 14 14 14 14 14 14 14 14 14 14 14 Philippines Singapore Sri Lanka Thailand Uruguay No L 363/ 18 Official Journal of the European Communities 23 . 12 . 82 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No . NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes ) Not allocated among Member States ( in tonnes ) (I ( 2 ) (3 ) 4) (5 ) 6 ( 7 ) 0330 33 ex 5 1 .04 A 15 323-6 15 15 15 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Sacks and bags, of a kind used for the pack ­ ing of goods : 15 15 15 15 15 15 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru ex 62.03 B II 30 B. Of other textile materi ­ als : II . Other : 15 15 15 15 15 15 15 15 15 15 51.04-06 62.03-51 ; 59 Woven fabrics of strip or the like of polyethylene or po ­ lypropylene , less than 3 m wide ; woven sacks of such strip or the like Philippines Singapore Sri Lanka Thailand Uruguay 0340 34 ex 51.04 A Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of strip or the like of polyethy ­ lene or polypropylene, 3 m or more wide China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 51.04-08 14-3 7 7 7 7 7 7 7 7 7 7 7 7 7 7 7 7 7 7 7 7 Philippines Singapore Sri Lanka Thailand Uruguay 23 . 12 . 82 Official Journal of the European Communities No L 363/ 1 19 Individual tariff ceilings Code CCT heading No NIMEXEcode Beneficiary countries or territories Cate ­ gory Description Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) (2) ( 3 ) (4) ( 5 ) 6) ( 7 ) 0350 35 ex 51.04 A 18-4 195-9 18-4 18-4 18-4 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 19 19 19 19 19 19 19 19 51.04-10 ; 11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 27 ; 28 ; 32 ; 34 ; 36 ; 41 ; 48 102 19 19 19 19 19 19 Philippines Singapore Sri Lanka Thailand Uruguay 24 19 0360 36 ex 51.04 B 8-2 8-2 8-2 8-2 8-2 Woven fabncs of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of rege ­ nerated textile fibres : Woven fabrics of regen ­ erated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn 9 9 9 9 &gt; 9 9 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 51.04-55 ; 56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 81 ; 89 ; 93 ; 94 ; 97 ; 98 97 9 9 9 9 9 9 9 9 9 9 Philippines Singapore Sri Lanka Thailand Uruguay No L 363/ 120 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) ( 5 ) (6) (7 ) 0370 37 56.07 B 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 Woven fabrics of man ­ made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of rege ­ nerated textile fibres (discontinuous or waste) other than nar ­ row woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 50 589-6 50 50 64-3 88 243 64-3 50 50 50 50 50 50 50 50 50 50 50 50 50 50 0381 38 A ex 60.01 B 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  5 5 5 5 5 5 5 ' 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 121 Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) (2 ) (3 ) (4) ( 5) (6) ( 7 ) 0385 38 B ex 62.02 A 62.02-09 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : A. Net curtains China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1 -5 1 -5 1 -5 1 -5 1-5 1-5 1 -5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1 -5 GROUP II Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes ) Not allocated among Member States ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) (6) (7 ) 0390 39 ex 62.02 B 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Woven table linen, toilet and kitchen linen other than of cotton terry fabric China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan . Peru Philippines Singapore Sri Lanka Thailand Uruguay 27-6 11-3 11-3 110-2 11-3 68 277 15 82 12 12 12 12 12 12 12 12 12 12 12 12 12 No L 363/ 122 Official Journal of the European Communities 23 . 12 . 82 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes ) (D ( 2) ( 3 ) " (4) ( 5 ) (6) (7 ) 0400 40 ex 62.02 B 62.02-83 ; 85 ; 89 Bed linen, table linen , toilet linen and kitchen linen , curtains and other furnish ­ ing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 31 31 3-1 3-1 3-1 4-5 152 14 7-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 0410 41 ex 51.01 A 51.01-01 ; 02 ; 03 ; 04 ; 08 ; 09 ; 10 ; 12 ; 20 ; 22 ; 24 ; 27 ; 29 ; 30 ; 41 ; 42 ; 43 ; 44 ; 46 ; 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic tex ­ tile fibres : Yarn of synthetic tex ­ tile fibres (continuous), not put up for retail sale , other than non ­ textured single yarn untwisted or with a twist of not more than 50 turns per metre China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 8-2 8-2 8-2 8-2 24-5 181 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 23 . 12 . 82 Official Journal of the European Communities No L 363/ 123 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes ) (D ( 2 ) ( 3 ) (4) (5 ) (6 ) ( 7) 0420 42 ex 51.01 B 51.01-50 ; 61 ; 67 ; 68 ; 71 ; 76 ; 79 ; 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (contin ­ uous), not put up for re ­ tail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  13 14-3 13 13 13 13 13 13 13 13 13 321 13 13 13 13 13 13 13 13 13 13 0430 43 51.03 51.03-10 ; 20 Yarn of man-made fibres (continuous), put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 No L 363/ 124 Official Journal of the European Communities 23 . 12.82 Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) ( 2 ) (3 ) (4) ( 5 ) (6 ) (7 ) 0440 44 ex 5 1 .04 A 51.04-05 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres (continuous), contain ­ ing elastomeric yarn China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 0450 45 ex 51.04 B 51.04-54 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regen ­ erated textile fibres : Woven fabrics of regen ­ erated textile fibres (continuous), contain ­ ing elastomeric yarn China South Korea ¢ ¢ Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador . Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1 -5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1 -5 1-5 1-5 1-5 1-5 1-5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 125 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes ) (D ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) 0470 47 53.06 53.08 A 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs ' wool (wool ­ len yarn) or of carded fine animal hair, not put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 2-5 2-5 2-5 2-5 15 2-5 2-5 2-5 8 2-5 2-5 2-5 2-5 2-5 2-5 17 2-5 2-5 2-5 2-5 13 0480 48 53.07 ex 53.08 53.07-02 ; 08 ; 12 ; 18 ; 30 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 Yarn of combed sheep's or lamb's wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lamb's wool (worsted yarn) or of combed fine animal hair, not put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 5-1 5-1 5-1 5-1 5-1 50 32 63 269 5-5 5-5 5-5 5-5 5-5 5-5 5-5 5-5 5-5 5-5 5-5 5-5 5-5 No L 363/ 126 23 . 12 . 82Official Journal of the European Communities Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ' (D ( 2 ) (3 ) (4) ( 5 ) (6 ) (7 ) 0490 49 ex 53.10 53.10-11 ; 15 Yarn of sheep's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 41 2-5 2-5 2-5 2-5 2-5 0500 50 53.11 53.1 1-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lamb's wool or of fine ani ­ mal hair China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 6-2 27 6-2 6-2 6-2 132 11 90 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 127 Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States (in tonnes) (D (2 ) ( 3 ) (4) ( 5 ) (6 ) (7 ) 0520 52 55.06 55.06-10 ; 90 Cotton yarn, put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 11 11 11 1-1 11 15 1-5 1-5 1-5 1-5 1 -5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 0530 53 55.07 55.07-10 ; 90 Cotton gauze China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 3-5 1 -5 1-5 1-5 4-5 1-5 1-5 1-5 1-5 1-5 1-5 No L 363/ 128 Official Journal of the European Communities 23 . 12 . 82 - Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes ) Not allocated among Member States (in tonnes ) d ) (2 ) ( 3 ) (4) ( 5 ) (6) (7 ) 0540 54 56.04 B 56.04-21 ; 23 ; 28 Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous or waste), carded or combed China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1 -5 1-5 1-5 1-5 1 -5 0550 55 56.04 A 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : A. Synthetic textile fibres : Synthetic textile fibres , (discontinuous or waste), carded or combed China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 10-2 10-2 10-2 10-2 54-1 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 23 . 12 . 82 Official Journal of the European Communities No L 363/ 129 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States (in tonnes) d ) (2) (3 ) (4) (5 ) (6) (7 ) 0560 56 56.06 A 56.06-11 ; 15 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of synthetic tex ­ tile fibres (discontin ­ uous or waste), put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 0570 57 56.06 B Yarn of man-made fibres (discontinuous or waste), put up for retail sale : China South Korea Hong Kong  1-5 1-5 1-5 56.06-20 Yarn of regenerated textile fibres (discontin ­ uous or waste), put up for retail sale Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1 -5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1 -5 1-5 1-5 1-5 No L 363/ 130 Official Journal of the European Communities 23 . 12 . 82 Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) ( 5 ) (6) (7 ) 0583 ex 58 ex 58.01 All 58.01-11 Carpets, carpeting and rugs , knotted (made up or not), of wool or of fine ani ­ mal hair, comprising not more than 350 knots per metre of warp China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka . Thailand Uruguay 15 15 15 15 15 2 251 ¢ 53 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 0584 58 a ex 58.01 58.01-01 , 13 ; 17 ; 30 ; 80 Carpets, carpeting and rugs, knotted (made up or not) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Srj Lanka Thailand Uruguay  25 25 25 25 25 25 25 25 25 25 25 876 25 25 25 2 900 25 25 25 25 25 25 23 . 12 . 82 Official Journal of the European Communities No L 363/ 131 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States (in tonnes) (D (2 ) (3 ) (4) ( 5 ) (6 ) (7 ) 0590 59 ex 58.02 ex 59.02 A 58.02-04 ; 06 ; 07 ; 09 ; 56 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 90 59.02-01 ; 09 Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or sim ­ ply cut to rectangular shape : Woven, knitted or cro ­ cheted carpets , carpet ­ ing, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Kara ­ manie' rugs and the like (made up or not); Floor coverings of felt China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  33 33 33 33 33 33 33 33 33 33 33 349 33 33 33 49 33 33 33 33 33 33 0600 60 58.03 58.03-00 Tapestries, hand-made, of the type Gobelins, Flan ­ ders, Aubusson , Beauvais and the like, and needle ­ worked tapestries (for ex ­ ample, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 2-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 No L 363/ 132 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 7)( 1 ) (2 ) ( 3 ) 4) ( 5 ) (6) 0610 ex 58.0561 6-2 6-2 18-4 , 6-2 6-2 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within head ­ ing No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 6-5 6-5 6-5 6-5 6-5 6-5 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 126 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 Philippines Singapore Sri Lanka Thailand Uruguay 0620 62 58.06 58.06-10 ; 90 58.07 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 7-5 11-3 7-5 7-5 7-5 7-5 7-5 7-5 7-5 7-5 7-5 120 7-5 7-5 7-5 7-5 7-5 7-5 7-5 7-5 7-5 7-5 58.07-31 ; 39 ; 50 ; 80 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamen ­ tal trimmings in the piece ; tassels , pompons and the like : Chenille yarn (includ ­ ing flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and orna ­ mental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics (but not including woven , knitted or crocheted fa ­ brics), plain Tulle and other net fabrics (but not including woven , knitted or crocheted fa ­ brics), figured ; hand or me ­ chanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs Philippines Singapore Sri Lanka Thailand Uruguay 58.08 58.08-10 ; 90 58.09 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 23 . 12 . 82 Official Journal of the European Communities No L 363/ 133 Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States (in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) (2) (3 ) (4) ( 5 ) (6) (7 ) 0630 63 ex 60.01 B 60.06 A 60.01-30 60.06-11 ; 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres · Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elas ­ tic stockings): A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, contain ­ ing elastofibres ; knitted or crocheted fabric, elastic or rubberized China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 0640 64 ex 60.01 B 60.01-51;55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long ­ pile fabric (imitation fur), knitted or crochet ­ ed, not elastic or rub ­ berized, of synthetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 No L 363/ 134 Official Journal of the European Communities 23.-12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) (5 ) (6) ( 7 ) 0650 65 ex 60.01 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 Knitted or crocheted fabric, not elastic or rubberized : Other than those of cat ­ egories 38 A, 63 and 64, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 0660 66 ex 62.01 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 Travelling rugs and blan ­ kets : Travelling rugs and blankets, of wool , of cottor( or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  7 7 7 7 7 7 27 7 7 7 7 10 7 7 7 7 7 7 7 7 7 7 23 . 12 . 82 Official Journal of the European Communities No L 363/ 135 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) 6) ( 7 ) 0670 67 ex 60.05 6-2 8-2 8-2 6-2 6-2 ex 60.06 B Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elas ­ tic stockings): China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru B. Other : 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 6-5 60.05-93 ; 94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 Clothing accessories and other articles (ex ­ cept garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing cos ­ tumes) of knitted or crocheted fabric, elastic or rubberized, of wool , of cotton, or of man ­ made textile fibres 17 9 6-5 Philippines Singapore Sri Lanka Thailand Uruguay 6-5 6-5 6-5 6-5 No L 363/ 136 Official Journal of the European Communities 23 . 12 . 82 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) (5 ) (6 ) (7 ) 0680 68 ex 60.04 A 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies ' garments ; girls ' garments Ã ¼p to and in ­ cluding commercial size 86 : Babies ' under garments of knitted or crocheted fabrics, not elastic or rubberized , China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 21 M 4-1 2-1 11 M 11 M M 11 M 11 11 11 M 11 M 1-1 11 8-5 3-5 11 23 . 12 . 82 Official Journal of the European Communities No L 363/ 137 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (D (2) (3 ) (4) ( 5 ) . (6) ( 7 ) 0690 69 ex 60.04 B 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materi ­ als : Women's, girls ' and in ­ fants ' knitted or cro ­ cheted petticoats and slips, of synthetic tex ­ tile fibres, other than babies' garments China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-5 1-5 1-5 2-1 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1 -5 1-5 1-5 1-5 1-5 Individual tariff ceilings Code Cate ­ gory CCT heading . No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in I 000 pieces) Not allocated among Member States (in I 000 pieces) ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) (6) (7 ) 0700 70 ex 60.04 B 60.04-31 ; 33 ; 34 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materi ­ als : Panty-hose (tights) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 520 3 070-2 520 520 1 054-7 520 520 520 520 520 520 520 520 520 520 520 520 520 520 520 520 520 No L 363/ 138 Official Journal of the European Communities 23 . 12 . 82 2-1 2 - 1 21 Individual tariff ceilings Cate ­ CCT Beneficiary Allocated Not allocatedCode heading NIMEXE code , Description countries or among among gory No territories Member States ( in tonnes) Member States ( in tonnes) (D (2) (3 ) (4) (5 ) (6) ( 7 ) 0710 71 ex 60.05 A 11 Outer garments and other articles , knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : 11 . Other : China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil 2-1 27-6 3-1 2-1 2 · 1 2-1 2 - 1 21 b) Other : Colombia  21 Ecuador  21 1 . Babies gar ­ Guatemala 21 ments ; girls ' India  21 garments up Indonesia 2 · 1 to and in ­ Malaysia  21 cluding Mexico 21 commercial Pakistan  21 size 86 : Peru  21 60.05-06 ; 07 ; 08 ; Babies ' Philippines 33  09 knitted out ­ er garments, of wool , of cotton or of man-made textile fibres Singapore Sri Lanka Thailand Uruguay  21 21 21 21 23 . 12 . 82 Official Journal of the European Communities No L 363/ 139 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) (D ( 2 ) ( 3 ) (4) ( 5 ) (6) ( 7 ) 0720 72 ex 60.05 All ex 60.06 B 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elas ­ tic stockings): B. Other : Knitted swimwear China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 21 21 112-2 81-6 21 32 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 I GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) d ) ( 2 ) ' ( 3 ) (4 ) ( 5 ) (6 ) ( 7 ) 0730 73 ex 60.05 All 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crochet ­ ed , not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Track suits of knit ­ ted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 6-9 58-2 13-3 6-9 7-2 7-2 7-2 7-2 32-7 7 7 7 7 7 7 7 7 7 7 7 7 7 No L 363/ 140 Official Journal of the European Communities 23 . 12 . 82 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pairs) Not allocated among Member States (in 1 000 pairs) d ) (2) (3 ) (4) (5 ) (6) (7) 0740 74 ex 60.05 A II 60.05-7 1 ; 72 ; 73 ; 74 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women's, girls ' and infants' (other than babies') suits and costumes (includ ­ ing coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool , of cotton or of man ­ made textile fibres , excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2 2-1 6-2 2-1 2 6-5 3-5 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 4 23 . 12 . 82 No L 363/ 141Official Journal of the European Communities Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) ( I ) (2 ) (3 ) (4) (5 ) (6) (7 ) 0750 75 ex 60.05 A 11 60.05-66 ; 68 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Men's and boys ' suits (including coordinate suits consisting of two or three pieces which are ordered, pack ­ ed, consigned - and normally sold to ­ gether), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool, of cotton or of man ­ made textile Fibres, excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 No L 363/ 142 Official Journal of the European Communities 23 . 12 . 82 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( I ) (2) ( 3 ) (4) ( 5 ) (6) ( 7 ) 0760 76 ex 61.01 ex 61.02 B 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men's and boys ' outer gar ­ ments : Women's , girls ' and in ­ fants ' outer garments : B. Other : Men's and boy's woven industrial and occupa ­ tional clothing ; wom ­ en's , girls ' and infants ' woven aprons, smock ­ overalls and other industrial clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 18-4 18-4 50 32-7 18-4 36 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pars) Not allocated among Member States (in 1 000 pairs) (D (2 ) ( 3 ) (4) (5 ) (6) ( 7 ) 0770 77 ex 60.03 B 60.03-24 ; 26 Stockings, under stockings, socks , ankle-socks , sock ­ ettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 43 122-4 43 43 43 43 43 43 43 43 43 43 43 43 43 43 43 43 43 43 43 43 23 . 12. 82 Official Journal of the European Communities No L 363/ 143 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) * ( 1 ) (2) (3 ) (4) (5) (6) (7) 0780 78 ex 61.01 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer gar ­ ments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer gar ­ ments, except garments of categories 6, 14 A, 14 B, 16 , 17 , 21 , 76 and 79, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1 1 -3 150 41-9 28-6 11-3 14 25 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 No L 363/ 144 Official Journal of the European Communities 23 . 12 . 82 GROUP 111 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) ( 2 ) (3 ) (4) 5) (6 ( 7 ) 0790 79 Men's and boys outer gar ­ ments : ex 61.01 B ex 61.02 B Women's , girls ' and in ­ fants ' outer garments : B. Other : 61.01-22;23 61.02-16 ; 18 Woven swimwear, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 Philippines Singapore Sri Lanka Thailand Uruguay 0800 80 61.02 A 1-1 7-2 8-2 2-1 11 61.04 A China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 11 1-1 1-1 11 11 11 Women's , girls ' and in ­ fants ' outer garments : A. Babies' garments ; girls ' garments up to and in ­ cluding commercial size 86 Women's , girls ' and in ­ fants ' under garments : A. Babies' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies' woven gar ­ ments, of wool, of cot ­ ton or of man-made textile Fibres 7-5 61.02-01 ; 03 61.04-01 ; 09 11 11 11 11 11 58 4-5 Philippines Singapore Sri Lanka Thailand Uruguay 11 11 11 23 . 12 . 82 Official Journal of the European Communities No L 363/ 145 GROUP II Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) ( 5 ) (6) (7 ) 0810 81 ex 61.02 B 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's, girls ' and in ­ fants ' outer garments : B. Other : Women's , girls ' and in ­ fants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and other outer garments, except garments of catego ­ ries 6, 7 , 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2-1 76-5 40-8 49 2-1 2-5 13 3-5 66 6-5 2-5 16 2-5 78 22 ' 28 1-5 1-5 1-5 1-5 1-5 1-5 GROUP III Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D , (2 ) (3 ) (4) (5 ) (6) (7 ) 0820 82 ex 60.04 B 60.04-38 ; 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materi ­ als : Under garments, other than babies ', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-5 1-5 1-5 1-5 6-2 2-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 No L 363/ 146 Official Journal of the European Communities 23 . 12 . 82 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) 0 ( 2 ) (3 ) (4) ( 5 ) (6 ( 7 ) 0830 83 ex 60.05 A II 9-2 47 28-6 51 9-2 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 10 10 10 10 10 10 10 10 10 10 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 71 Outer garments, knitted or crochet ­ ed, not elastic or rubberized, other than garments of categories 5 , 7 , 26, 27 , 28,71,72, 73 , 74 and 75 , of wool , of cotton or of man ­ made textile fibres 26 75 45 22 10 10 23 . 12 . 82 Official Journal of the European Communities No L 363/ 147 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) ( 2 ) (3 ) (4 5) 6) ( 7 ) 0840 84 ex 61.06 Shawls, scarves, mufflers , mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 61.06-30 ; 40 ; 50 ; 60 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 2-5 6-2 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 75 2-5 2-5 2-5 22 2-5 2-5 2-5 2-5 2-5 2-5 Philippines Singapore Sri Lanka Thailand Uruguay 0850 ex 61.0785 Ties, bow ties and cravats : 61.07-30 ; 40 ; 90 Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 Philippines Singapore Sri Lanka Thailand Uruguay No L 363/ 148 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) ( 3 ) (4) ( 5 ) 6) (7 ) 0860 86 ex 61.09 19 197-9 26-6 19 19 Corsets , corset-belts , sus ­ pender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or cro ­ cheted fabric), whether or not elastic : Corsets , corset-belts , suspender-belts, braces suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic 61.09-20 ; 30 ; 40 ; 80 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 40Philippines Singapore Sri Lanka Thailand Uruguay Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D ( 2 ) ( 3 ) (4) ( 5 ) (6 ) (7 ) 0870 87 61.10 61.10-00 Gloves, mittens, mitts , stockings, socks and sock ­ ettes, not knitted or cro ­ cheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-5 21 18-4 1-5 1-5 5-5 2-5 110 18 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 23 . 12. 82 Official Journal of the European Communities No L 363/ 149 Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes ) d ) ( 2 ) (3 ) (4) ( 5 ) (6 ) (7 ) 0880 88 61.11 61.11-00 Made up accessories for ar ­ ticles of apparel (for exam ­ ple, dress shields, shoulder and other pads, belts , muffs , sleeve protectors, pockets): Other than knitted or crocheted r China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 2-1 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 4-5 1-5 1-5 1-5 1-5 1-5 2-5 1-5 1-5 1-5 1-5 No L 363/ 50 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (D (2) (3 ) (4) (5 ) (6) (7 ) 0900 90 ex 59.04 59.04-11 ; 13 ; 15 ; 16 ; 19 ; 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  12 12-3 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 0910 91 ex 62.04 62.04-23 ; 73 Tarpaulins, sails , awnings, sunblinds, tents and camp ­ ing goods : Tents China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 9 169-4 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 23 . 12 . 82 Official Journal of the European Communities No L 363/ 151 Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 0920 92 ex 51.04 ex 59.11 A III 51.04-03 ; 52 59.11-15 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : , Rubberized textile fabrics other than rubberized, knit ­ ted or crocheted goods : A. Rubberized textile fab ­ rics not comprised in subheading B : III . Other : Woven fabrics of man-made textile fibres and rubber ­ ized textile woven fabrics for tyres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 3-5 . 3-5 3-5 3-5 3-5 3-5 3-5 3-5 0930 93 ex 62.03 B 62.03-30 ; 40 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materi ­ als : Sacks and bags, of a kind used for the pack ­ ing of goods, of woven fabrics, other than made from polyethyl ­ ene or polypropylene strip China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  6 50 7-2 6 6 6 6 6 6 6 6 6 6 6 6 1 041 6 6 6 6 6 6 No L 363/ 152 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 0940 94 59.01 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 Wadding and articles of wadding ; textile flock and dust and mill neps China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  11 14-3 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 0950 95 ex 59.02 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impreg ­ nated or coated, other than floor coverings China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  5 5 5 5 5 5 5 5 5 5 5 54 5 5 5 5 5 5 5 5 ' 5 5 23 . 12. 82 Official Journal of the European Communities No L 363/ 153 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 0960 96 59.03 59.03-11 ; 19 ; 30 Bonded fibre fabrics, simi ­ lar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 24 0970 97 59.05 59.05-1 1 ; 21 ; 29 ; 91 ; 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope, and made up fish ­ ing nets of yarn, twine, cordage or rope : China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 10-2 23-5 4-5 4-5 4-5 41 10 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 4-5 No L 363/ 154 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D ( 2 ) ( 3 ) (4) ( 5) (6) (7) 0980 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cor ­ dage, rope or cables, other than textile fab ­ rics , articles made from such fabrics and arti ­ cles of category 97 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  41 4 4 4 4 4 4 4 4 4 4 36 4 4 4 4 4 54 4 4 37 4 0990 99 59.07 59.07-10 ; 90 Textile fabrics coated with gum or amylaceous sub ­ stances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fab ­ rics for hat foundations and similar uses China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 &lt; 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 ¢ 2-5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 155 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes ) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) (5 ) (6) . ( 7 ) 1000 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnat ­ ed, coated, covered or lami ­ nated with preparations of cellulose derivatives or of other artificial plastic ma ­ terials China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan . Peru Philippines Singapore Sri Lanka Thailand Uruguay  21 21 21 ' 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 1010 101 ex 59.04 59.04-80 Twine , cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres China South Korea Hong Kong Macao. Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  4 4 4 4 4 4 4 4 4 4 4 21 4 4 4 4 4 4 4 57 365 4 No L 363/ 156 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2 ) ( 3 ) (4) ( 5 ) (6) (7) 1020 102 59.10 59.10-10 ; 31 ; 39 Linoleums and materials prepared on a textile base in a similar manner to lino ­ leum, whether or not cut to shape or of a kind used as floor coverings ; floor cov ­ erings consisting of a coat ­ ing applied on a textile base, cut to shape or not China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  U 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 1030 103 ex 59.1 1 59.11-11 ; 14 ; 17 ; 20 Rubberized textile fabrics other than rubberized knit ­ ted or crocheted goods : Excluding fabrics for tyres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 23 . 12 . 82 Official Journal of the European Communities No L 363/ 157 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (D (2) (3 ) (4) ( 5 ) (6) ( 7) 1040 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics, impreg ­ nated or coated, other than those of catego ­ ries 99, 100, 102 and 103 ; painted canvas being theatrical sce ­ nery, studio back-cloths or the like China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 1050 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trim ­ mings (other than knitted or crocheted goods) con ­ sisting of textile materials combined with rubber threads China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  3 3 3 3 3 3 3 3 3 3 3 7-5 3 3 3 3 3 3 3 3 5-5 3 No L 363/ 158 Official Journal of the European Communities 23 . 12.82 Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6) (7 ) 1060 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters , can ­ dles and the like ; tubular knitted gas-mantle fabric and incandescent gas man ­ tles China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 2-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1070 107 59.15 59.15-10;90 Textile hosepiping and similar tubing, with or with ­ out lining, armour or acces ­ sories of other materials China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1 -5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 159 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) (5 ) (6) ( 7 ) 1080 108 59.16 59.16-00 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with met ­ al or other material China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 - 1 -5 1090 109 ex 62.04 62.04-21 ; 61 ; 69 Tarpaulins, sails , awnings, sunblinds , tents and camp ­ ing goods : Woven tarpaulins , sails , awnings and sunblinds China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2-5 25-5 3-1 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 No L 363/ 160 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes ) Not allocated among Member States (in tonnes ) (D (2) ( 3 ) (4) (5 ) (6) (7) 1100 110 ex 62.04 62.04-25 ; 75 Tarpaulins, sails , awnings, sunblinds, tents and camp ­ ing goods : Woven pneumatic mat ­ resses China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  12 26-6 12 12 12 12 12 12 12 12 12 12 12 20 12 12 12 12 12 12 12 12 1110 111 ex 62.04 62.04-29 ; 79 Tarpaulins, sails, awnings, sunblinds, tents and camp ­ ing goods : Camping goods, wov ­ en, other than pneu ­ matic mattresses and tents China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1-5 8-2 1-5 1-5 2-1 4-5 3-5 4-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 1-5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 161 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) ( 5 ) (6 ) ( 7 ) 1120 112 ex 62.05 62.05-10 ; 30 ; 93 ; 95 ; 99 Other made up textile arti ­ cles (including dress pat ­ terns) : Other made up textile articles, woven , exclud ­ ing those of categories 113 and 114 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  14-3 8-2 5-1 5 5 5 5 5 5 5 5 15 5 5 5 5 5 35 5 5 5 5 1130 113 ex 62.05 C 62.05-ex 20 Other made up textile arti ­ cles (including dress pat ­ terns): C. Floor cloths, dish cloths, dusters and the like, other than of jute and other textile bast fibres falling within heading No 57.03 , or of coir : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1-5 1-5 1-5 1-5 1-5 1-5 21 1-5 1-5 1-5 1-5 17 1-5 1-5 1-5 135 1-5 1-5 1-5 1-5 1-5 1-5 No L 363/ 162 Official Journal of the European Communities 23 . 12 . 82 Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Individual tariff ceilings Allocated among Member States ( in tonnes) Not allocated among Member States (in tonnes) (D (2) (3 ) (4) ( 5 ) (6 ) (7 ) 1140 114 ex 59.17 59.17-10 ; 29 ; 32 ; 38 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile articles of a kind common ­ ly used in machinery or plant China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Colombia Ecuador Guatemala India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 23 . 12 . 82 Official Journal of the European Communities No L 363/ 163 ANNEX B List of non-MFA textile products subject to Community tariff ceilings allocated or not allocated among Member States within the generalized tariff preferences in favour of certain developing coun ­ tries and territories (a) (b) GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) d ) (2 ) (3 ) (4) ( 5 ) (6 ) (7 ) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn, not put up for retail sale Brazil Each of the other benefi ­ ciaries listed in Annex D 170 170 1160 116 54.04 54.04-10 ; 90 Flax or ramie yarn , put up for retail sale Each of the beneficiaries listed in An ­ nex D  6 1170 117 54.05 54.05-21 ; 25 ; 31 ; Woven fabrics of flax or of Brazil 40 35 ; 38 ; 51 ; 55 ; ramie Romania 40  61 ; 68 Each of the other benefi ­ ciaries listed in Annex D 40 1180 118 ex 62.02 B 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ra ­ mie, other than knitted or crocheted Each of the beneficiaries listed in An ­ nex D 25 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. (b) TTie admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . No L 363/ 164 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) (D (2) (3 ) (4) (5 ) (6) (7 ) 1190 119 ex 62.02 B 62.02-61 ; 75 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Table linen , toilet linen and kitchen linen of flax or ramie, other than knitted or crochet ­ ed Brazil South Korea Macao Romania Each of the other benefi ­ ciaries listed in Annex D 45 45 45 45 45 1200 120 ex 62.02 62.02-01 ; 87 Bed linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other fur ­ nishing articles, of flax or ramie, other than knitted or crocheted Each of the beneficiaries listed in An ­ nex D 31 1210 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, plaited or not, of flax or ramie Each of the beneficiaries listed in An ­ nex D  117 1220 122 62.03 B I a) 62.03-20 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materi ­ als : I. Used : a) Sacks and bags , of a kind used for the packing of goods, used, of flax or sisal , other than knit ­ ted or crocheted Each of the beneficiaries listed in An ­ nex D 27 23 . 12 . 82 Official Journal of the European Communities No L 363/ 165 ( i ). Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) Ã  ­ ( 2 ) ( 3 ) (4) ( 5 ) (6) (7 ) 1230 Ã 23 ex 58.04 ex 61.06 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers, mantillas, veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves, muf ­ flers , mantillas, veils and the like, of flax or ramie, other than knit ­ ted or crocheted Each of the beneficiaries listed in An ­ nex D 2 1240 124 ex 56.01 ex 56.02 ex 56.03 56.01-11 ; 13 ; 15 ; 16 ; 17 ; 18 56.02-11 ; 13 ; 15 ; 19 56.03-11 ; 13 ; 15 ; 17 ; 18 Synthetic textile fibres (dis ­ continuous) South Korea Romania Each of the other benefi ­ ciaries listed in Annex D 650 650 650 1259 125 ex 51.01 ex 51.02 51.01-15 ; 17 ; 19 ; 32 ; 34 ; 38 51.02-12 ; 13 ; 15 ; 22 ; 24 ; 28 Yarn of synthetic textile fibres (continuous) Hong Kong Each of the beneficiaries listed in An ­ nex D 27 27 1260 126 ex 56.01 ex 56.02 ex 56.03 56.01-21 ; 23 ; 28 56.02-21 ; 23 ; 28 56.03-21 ; 29 Synthetic textile fibres (dis ­ continuous) Romania Each of the other benefi ­ ciaries listed in Annex D 600 600 1279 127 ex 51.01 ex 51.02 51.01-63 ; 65 ; 72 ; 73 51.02-41 ; 49 Yarn of regenerated textile fibres Brazil Each of the other benefi ­ ciaries listed in Annex D 75 75 No L 363/ 166 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnjes) (D (2) (3 ) (4) (5 ) (6) ( 7) 1290 129 53.09 ex 53.10 53.09-00 53.10-20 Yarn of coarse animal hair Each of the beneficiaries listed in An ­ nex D 1 1300 130 50.04 50.05 50.07 50.04-10 ; 90 50.05-10 ; 90 ; 99 50.07-10 ; 90 ; 99 Silk yarn Each of the beneficiaries listed in An ­ nex D  65 1310 131 ex 57.07 57.07-90 Yarn of sisal Each of the beneficiaries listed in An ­ nex D  24 1320 132 ex 57.07 57.07-20 Paper yarn Each of the beneficiaries listed in An ­ nex D  3 1330 133 57.07 A 57.07-01 ; 03 ; 07 Yarn of true hemp and other vegetable textile fibres Each of the beneficiaries listed in An ­ nex D  415 1340 134 52.01 52.01-10 ; 90 Metallized yarn Each of the beneficiaries listed in An ­ nex D  1 1350 135 53.12 53.12-00 Woven fabrics of horsehair or of other coarse animal hair Each of the beneficiaries listed in An ­ nex D  1 23 . 12 . 82 Official Journal of the European Communities No L 363/ 167 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (D ( 2) ( 3 ) (4) ( 5 ) (6) ( 7 ) 1360 136 50.09 ex 59.17 50.09-01 ; 20 ; 31 ; 39 ; 41 ; 42 ; 44 ; 45 ; 47 ; 48 ; 62 ; 64 ; 66 ; 68 ; 80 59.17-21 Woven fabrics of silk Brazil China South Korea Each of the other benefi ­ ciaries listed in Annex D 55 55 55 75 1370 137 ex 58.04 ex 58.05 58.04-05 58.05-20 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 58.05 ) Of silk, of noil silk or of other waste silk . Narrow woven fabrics of silk, of noil silk or of other waste silk Each of the beneficiaries listed in An ­ nex D 2 1380 138 57.11 57.1 1-10 ; 20 ; 90 Woven fabrics of true hemp, of other vegetable textile fibres or of paper yarn Each of the beneficiaries listed in An ­ nex D  25 1390 139 52.02 52.02-00 Woven fabrics of metal threads or of metallized yarn Each of the beneficiaries listed in An ­ nex D  1 1400 140 ex 60.01 60.01-98 Knitted or crocheted fabric of textile material other than cotton, wool or man ­ made fibres Each of the beneficiaries listed in An- &lt; nex D  1 1410 141 ex 62.01 62.01-99 Travelling rugs and blan ­ kets of textile material other than cotton, wool or man-made fibres Each of the beneficiaries listed in An ­ nex D  4 No L 363/ 168 Official Journal of the European Communities 23 . 12 . 82 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States ( in tonnes) d ) ( 2 ) ( 3 ) (4) ( 5 ) (6) (D 1420 142 ex 58.02 58.02-78 ; 88 Carpets, carpeting, rugs, mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp Brazil China Mexico Each of the other benefi ­ ciaries listed in Annex D 137 137 137 137 1430 143 ex 60.04 ex 60.05 ex 61.01 ex 61.02 ex 61.05 ex 61.06 ex 61.07 60.04-09 ; 16 ; 29 ; 90 60.05-21 ; 26 ; 37 ; 38;44;49;75 ; 80 ; 83 ; 87 ; 92 61.01-38 ; 48 ; 58 ; 68 ; 78 ; 89 ; 98 61.02-34 ; 41 ; 45 ; 47 ; 55 ; 64 ; 74 ; 76 ; 87 ; 94 61.05-91 61.06-10 61.07-10 Articles of apparel or cloth ­ ing of textile material other than cotton, wool or man ­ made fibres Each of the beneficiaries listed in An ­ nex D 230 1440 144 ex 59.02 59.02-3 1 ; 45 Felt of coarse animal hair Each of the beneficiaries listed in An ­ nex D  10 1450 145 ex 59.04 59.04-23 ; 50 Twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp Philippines Each of the other benefi ­ ciaries listed in Annex D 225 225 1469 146 ex 59.04 59.04-3 1 ; 35 ; 38 Twine, cordage, ropes and cables, of sisal Brazil Mexico Each of the other benefi ­ ciaries listed in Annex D 270 270 270 2200 220 63.01 63.01-10 ; 90 Used clothing Each of the beneficiaries listed in An ­ nex D  5 23 . 12 . 82 Official Journal of the European Communities No L 363/ 169 ANNEX C List of jute and coir manufactures referred to in Article 1 Order No CCT heading No Description Beneficiary countries (D (2) (3 ) 1 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex E 2 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A. Of a width of not more than 1 50 cm and weighing per m2 : I. Less than 3 10 g II . Not less than 310 g but not more than 500 g III . More than 500 g B. Of a width of more than 150 cm India, Thailand, the coun ­ tries listed in Annex E 3 58.02 Other carpets , carpeting, rugs, mats and matting and 'Kelem', ' Schumacks' and ' Karamanie' rugs and the like (made up or not) : A. Carpets, carpeting, rugs, mats and matting : I. Coir mats and matting India, Sri Lanka, the coun ­ tries listed in Annex E 4 II . Other : ex a) Tufted carpets , carpet ­ ing and rugs of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex E 5 ex b) Carpets , carpeting, rugs, mats and matting, of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex E 6 ex 58.05 Narrow woven fabrics, and narrow fa ­ brics (bolduc) consisting of warp with ­ out weft assembled by means of an ad ­ hesive, of jute or of other textile bast fibres of heading No 57.03 , other than goods falling within heading No 58.06 India, Thailand, the coun ­ tries listed in Annex E 7 ex 59.04 Twine, cordage, ropes and cables, plait ­ ed or not, of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex E No L 363/ 170 Official Journal of the European Communities 23 . 12 . 82 Order No CCT heading No Description Beneficiary countries (D (2) (3 ) 8 62.03 Sacks and bags, of a kind used for the packing of goods : A. Of jute or of other textile bast fibres of heading No 57.03 : II . Other : a) Of fabric weighing less than310g/m2 b) Of fabric weighing not less than 310 g/m2 but not more than 500 g/m2 c) Of fabric weighing more than 500 g/m2 India, Thailand, the coun ­ tries listed in Annex E 23 . 12 . 82 Official Journal of the European Communities No L 363/ 171 ANNEX D List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 660 Afghanistan (2 ) 208 Algeria 330 Angola 459 Antigua and Barbuda 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh (2 ) 469 Barbados 421 Belize 284 Benin (2 ) 675 Bhutan (2 ) 516 Bolivia 391 Botswana (2 ) 508 Brazil 676 Burma 328 Burundi (2 ) 302 Cameroon 306 Central African Republic (2 ) 244 Chad (2 ) 512 Chile 720 China 480 Colombia 375 Comoros (2 ) 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea (2 ) 334 Ethiopia (2) 815 Fiji 314 Gabon 252 Gambia (2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea (2) 257 Guinea Bissau (2 ) 488 Guyana 452 Haiti (2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti ( 2 ) 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 684 Laos (2 ) 604 Lebanon » 395 Lesotho (2 ) 268 Liberia 216 Libya 370 Madagascar 386 Malawi ( 2 ) 701 Malaysia 667 Maldives (2) 232 Mali ( 2 ) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal (2 ) 432 Nicaragua 240 Niger ( 2 ) 288 Nigeria 652 North Yemen (2 ) 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea 520 Paraguay 504 Peru 708 Philippines 644 Qater 247 Republic of Cape Verde (2) 066 Romania 324 Rwanda (2 ) 819 Western Samoa (2 ) 3 1 1 SÃ £o TomÃ © and Principe (2) 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies (2 ) 264 Sierra Leone (2 ) 706 Singapore 806 Solomon Islands 342 Somalia (2) 728 South Korea 656 South Yemen (2 ) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan (2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania (2 ) 680 Thailand 280 Togo (2 ) 817 Tonga (2) 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda (2 ) 647 United Arab Emirates 236 Upper Volta ( 2 ) 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia 382 Zimbabwe (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' (Regulation (EEC) No 2566/79  OJ No L 294, 21.11.1 979, p . 5 ). (2 ) This country is also included in Annex E. No L 363/ 72 Official Journal of the European Communities 23 . 12. 82 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania P ) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDon ­ aid Islands, Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories , British Antarctic Territories) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 450 West Indies Note : The above lists may be amended subsequently to take account of changes in the interna ­ tional status of countries or territories . ( ! ) American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 23 . 12 . 82 Official Journal of the European Communities No L 363/ 173 ANNEX E List of least-developed developing countries 667 Maldives660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 232 Mali 672 Nepal 240 Niger 652 North Yemen 247 Republic of Cape Verde 324 Rwanda 819 Western Samoa 31 1 SÃ ¥o TomÃ © and Principe 306 Centra] African Republic 244 Chad 375 Comoros 310 Equatorial Guinea 334 Ethiopia 355 Seychelles and dependencies 252 Gambia 260 Guinea 257 Guinea Bissau 452 Haiti 264 Sierra Leone 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 200 Togo 817 Tonga 350 Uganda 236 Upper Volta 338 Jibuti 684 Laos 395 Lesotho 386 Malawi